Case 1:20-mj-00010-PAS Document 3-2 Filed 01/27/20 Page 1 of 8 PagelD #: 5
/ BOVE 05
AFFIDAVIT IN SUPPORT OF
APPLICATION FOR CRIMINAL COMPLAINT AND ARREST WARRANT
I, Matthew J. Riportella, being first duly sworn, hereby depose and state as follows:
1. I make this affidavit in support of applications for a criminal complaint and
arrest warrants for SAMSON IKOTUN (“IKOTUN”) for conspiracy to commit;

wire fraud in violation of 18 U.S.C. § 1343 and money laundering in violation of

18 U.S.C. § 1956(a)(1)(B)(i).

Agent Background and Experience

2. lama Special Agent with the FBI, and have been since 2012. I have participated
in investigations relating to fraud, illegal gambling, bookmaking, extortion,
kidnapping, and narcotics crimes. Many of the investigations in which I have
participated were national in scope, and required me to work closely, and to
share information and intelligence, with members of other law enforcement
agencies.

3. Asan FBI Special Agent, I have used various investigatory tools and techniques,
including confidential informants, cooperating witnesses, undercover agents,
physical surveillance, search warrants, telephone toll analysis, court-authorized
electronic surveillance, grand jury investigations, and witness interviews. I have
also participated in the execution of search warrants resulting in the seizure of

ledgers and related paper work, both physical and electronic; United States
Case 1:20-mj-00010-PAS Document 3-2 Filed 01/27/20 Page 2 of 8 PagelD #: 6

/ 2OVRL IOVS
AFFIDAVIT IN SUPPORT OF
APPLICATION FOR CRIMINAL COMPLAINT AND ARREST WARRANT
I, Matthew J. Riportella, being first duly sworn, hereby depose and state as follows:
1. Imake this affidavit in support of applications for a criminal complaint and

arrest warrants for SAMSON IKOTUN (“IKOTUN”) for conspiracy to commit;
wire fraud in violation of 18 U.S.C. § 1343 and money laundering in violation of
18 U.S.C. § 1956(a)(1)(B)(i).

Agent Background and Experience

2. lama Special Agent with the FBI, and have been since 2012. I have participated
in investigations relating to fraud, illegal gambling, bookmaking, extortion,
kidnapping, and narcotics crimes. Many of the investigations in which I have
participated were national in scope, and required me to work closely, and to
share information and intelligence, with members of other law enforcement
agencies.

3. Asan FBI Special Agent, I have used various investigatory tools and techniques,
including confidential informants, cooperating witnesses, undercover agents,
physical surveillance, search warrants, telephone toll analysis, court-authorized
electronic surveillance, grand jury investigations, and witness interviews. I have
also participated in the execution of search warrants resulting in the seizure of

ledgers and related paper work, both physical and electronic; United States
 

Case 1:20-mj-00010-
j O-PAS Document 3-2 Filed 01/27/20 Page 3 of 8 PagelD #
(7

currency; records of monetary transactions; and computers, cell phones, and
other electronic devices used in the conduct of illegal activity.

4. Lam the case agent for this investigation. I have worked closely with other FBI
special agents and law enforcement personnel, including members of the United
States Postal Inspection Service (USPIS), the United States Secret Service (USSS),
the Providence, Rhode Island Police Department, and numerous local police
departments. Accordingly, fam familiar with the facts concerning this
investigation. The facts in this affidavit come from my personal observations,
my training and experience, phone and bank records, and information obtained
from other agents and witnesses. This case is under investigation and not all
information about the scheme is currently known to law enforcement. This
affidavit is intended to show merely that there is sufficient probable cause for the
requested warrants and does not set forth all of my knowledge about this matter.

Statement of Probable Cause

5. The United States is investigating a multi-faceted fraud scheme involving a
number of individuals, known. and unknown, who are living in in Rhode Island
and other locations (collectively “the SUBJECTS”). Based on the facts set forth in
this affidavit, there is probable cause to believe that violations of 18 U.S.C. § 1343
(wire fraud), and 1956(a)(1)(B)() (money laundering) have been committed by

IKOTUN.
 

Case 1:20-mj-00010-
j-00010-PAS Document 3-2 Filed 01/27/20 Page 4 of 8 PagelD #: 8

6. The fraud scheme under investigation takes several forms, including “romance”
fraud; “grant” fraud and “online sales” fraud. The common denominator is the
obtaining of funds through false pretenses and links to the SUBJECTS. In some
instances the victims are directed to send the fraud proceeds directly to the
SUBJECTS and /or entities controlled by the SUBJECTS; in other instances, the
victims are directed to send the fraud proceeds to other victims, who are further
directed to forward the fraud proceeds to the SUBJECTS; in some instances, the
victims are directed to send the fraud proceeds to recipients who have yet to be
identified as additional victims or as co-conspirators.

7. To date, dozens of victims have been identified by law enforcement in locations
throughout the United States. Many of the fraud victims sent money to bank
accounts and addresses controlled by IKOTUN. Some victims were directed to
send fraud proceeds to multiple locations, which include bank accounts and
addresses controlled by IKOTUN and other SUBJECTS elsewhere.

The Subjects and His Related Entities

8. According to RI Secretary of State records, “Sam’s Logistics” is an entity
controlled by IKOTUN, with an address of the 254 WARREN AVENUE, East
Providence, RI Apt 3 (the WARREN AVENUE PREMISES”). The WARREN
AVENUE PREMISES is also IKOTUN’s residence. IKOTUN opened PO BOX

41089 at the Corliss Street Post Office in the name of Sam’s Logistics.
 

Case 1:20-mj- -
j-00010-PAS Document 3-2 Filed 01/27/20 Page 5 of 8 PagelD #: 9

9.

10.

Romance Fraud
One form of the fraud scheme is a romance fraud. In the “romance” fraud
scheme, victims encounter a SUBJECT through an online interaction; sometimes
through dating websites and applications such as matchi.com, other times
through interactive smart phone applications such as “Words with Friends.” The
SUBJECT provides false identity information and pretends to be romantically
interested in the victim. The subjects pretend to be both male and female,
heterosexual and homosexual, depending on the particular victim. SUBJECT
frequently promises to meet the victim in person, with plans for a long term
relationship, only to cancel on the eve of the meeting due to a fabricated
emergency. As the SUBJECT builds trust with the victim over time, the SUBJECT
begins asking for money from the victim, and sometimes gains access to the
victim’s financial accounts, credit cards, and PayPal accounts.
A forty-five year of female, from Maryland, hereinafter referred to as “CP” isa
victim of a romance fraud scam. In March 2019 CF joined an online dating
website. CF met a person who self-identified as “Steve Erickson Johansson.”
(hereinafter “JOHANSSON”"). JOHANSSON claimed to live in New York and to
be starting a cocoa company based in Peru. CF and JOHANSSON exchanged
thousands of text messages. At some point, JOHANSSON contacted CF and said
things had gone wrong on his Peru trip and asked her for help. JOHANSSON

needed $19,000 in order to pay workers in Peru which would allow his deal to go
 

Case 1:20-mj-0 -
j-00010-PAS Document 3-2 Filed 01/27/20 Page 6 of 8 PagelD #: 10

through. At first CF declined and said that was too much money to send him, but
JOHANSSON was vety persistent in his request and said she would be paid back
as soon as the deal went through and he was paid. JOHANSSON even provided
CF with his bank account information and log-in as a show of good faith. CF
used the link sent to her by JOHANSSON in a text message, and logged into the
account at the Bank of Lithuania. After this she felt more comfortable and trusted
JOHANSSON so she wired him the money. CP’s first wire transfer to
JOHANSSON was for $97,000 and she wired the funds to the account
JOHANSSON gave her, which he said was a business account. The additional
funds above the $19,000 initially requested were for taxes that JOHANSSON said
were supposed to be paid by an unknown third party that was "screwing" him.
JOHANSSON reiterated he could not repay CF until the shipment went out and
he got paid. JOHANSSON continually told CF that with the more money she
sent him, it increased the odds of his transaction completing and her getting paid
back, so she kept sending JOHANSSON money. CF sent between $500,000 and
$750,000 to various entities at JOHANSSON’s direction. CF stated that one of the
entities she was directed to send money to was SAM'S LOGISTICS LLC.
According to CF, she obtained the money by liquidating her assets and taking

out loans.
 

C . _ I .
ase 1:20-mj-00010-PAS Document 3-2 Filed 01/27/20 Page 7 of 8 PagelD #: 11

11. According to bank records obtained from Wells Fargo and TD Bank, between
April and June 2019, CE sent $280,000 in wire transfers to IKOTUN’s bank
account ending *2274 at TD Bank.

12. On April 18, 2019, CF transferred $60,000 to Sam’s Logisitics’ acct ending *2274 at
TD Bank.

13. On April 25, 2019, CF transferred $50,000 to Sam's Logisitics’ acct ending *2274 at
TD Bank.

14, On June 7, 2019, CF transferred $70,000 to Sam's Logisitics’ acct ending *2274 at
TD Bank.

15, On June 13, 2019, CF transferred $100,000 to Sam’s Logisitics’ acct ending *2274
at TD Bank.

16. According to bank records, after each of these wire transferes, within a few days
the funds were immediately depleted from the SAM’s LOGISTIC’s account via
withdrawals. For example:

a. On April 19, 2019, IKOTUN withdrew $7,000 cash from the account
b. On April 22, 2019, IKOTUN withdrew $7,500 from the account

c, On April 23, IKOTUN withdrew $5,000 from the account

d. On April 26, 2019, IKOTUN withdrew $9,000 cash from the account
e. OnJune 11, 2019, IKOTUN withdrew $9,500 cash from the account
f, OnJune 12, 2019IKOTUN withdrew $13,328 from the account

g, On June 14, 2019IKOTUN withdrew $32,975 from the account

6
 

C . _ I .
ase 1:20-mj-00010-PAS Document 3-2 Filed 01/27/20 Page 8 of 8 PagelD #: 12

h. On June 14, 2019IKOTUN withdrew $14,500 from the account

17. Based on my training and experience and the facts known to me in this
investigation, I do not believe “JOHANSSON” is a real person, but rather a
fictitious persona used by IKOTUN or other participants in the fraud to defraud
of the scheme. I further believe CF’s wire transfers into IKOTUN’s account
represent proceeds of wire fraud, and that IKOTUN’s rapid depletion of the
funds are indicative of money laundering transactions designed to conceal the

nature, source, and location of the fraud proceeds.

Respectfully
submitted,

   
 
    

a j
fo ;
/ \ ew J. Riportella
\ Special Agent
\ Federal Bureau of
Lo Investigation
NIRS \ A]
Subscribed\and sworn to before me on January __7> 2020

5
S

   

HON. PATRICIA A. SULLIVAN
UNITED STATES MAGISTRATE JUDGE
